Citation Nr: 1207007	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to December 1978, and periods of active duty for training (ACDUTRA) with the Army National Guard subsequent to that active duty service, including in July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a lumbar spine disorder.  The Veteran timely appealed that issue.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

The issue of service connection for a lumbar spine disorder is considered reopened and addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 2000 rating decision, which denied service connection for a lumbar spine disorder, is final.

2.  The evidence received since the July 2000 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a lumbar spine disorder, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claim of service connection for a lumbar spine disorder, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. §§ 3.156(b), 20.302; Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Initially, service connection for a lumbar spine disorder was denied in a July 2000 rating decision; the Veteran received notice of the July 2000 rating decision in correspondence sent approximately a week later.  In March 2001, he was sent a letter informing him of the changes in the law due to the enactment of VCAA, which changed the notice requirements; he was asked to submit additional evidence which would enable substantiation of his claim and he was informed of the types of information and evidence which generally were necessary to substantiate claims for benefits.  In a June 2001 letter, the Veteran was informed that his claim of service connection for a lumbar spine disorder had been reviewed and that the July 2000 denial was confirmed.  No correspondence was received from the Veteran until he requested reopening of his claim in January 2008.  Additionally, no medical evidence of any kind was added to the record within one year of the prior denial.  

Thus, the Board finds that no new and material evidence was received within the appellate period following the July 2000 rating decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Incidentally, the Board also notes that no new official department records were associated with the claims file since the July 2000 rating decision.  See 38 C.F.R. § 3.156(c).  Moreover, the Veteran was appropriately notified of the July 2000 rating decision, and no notice of disagreement was received within one year of such notifications.  Accordingly, that rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The July 2000 rating decision denied the Veteran's service connection claim because the evidence of record, although indicating that the Veteran hurt his back lifting an object onto a truck in July 1980, did not demonstrate a current disability because no permanent residuals were shown.  The record also failed to establish a link to the injury he sustained on inactive duty for training (INACDUTRA).  Thus, the evidence received since the last final letter determination in June 2001 must demonstrate either a current disability or a relation to an injury in service.  The Board finds that the evidence received since that time is new and material, and therefore the claim is reopened.

Private treatment records dated in January 2008 reflect a diagnosis of sciatica.  Additionally, the Veteran's lay statements, including testimony at the August 2011 hearing before the undersigned, indicated that he injured his back lifting a heavy object onto a truck during a training exercise in July 1980.  He additionally disputed the July 1980 service treatment records indicating that he re-injured his back at that time, with a previous back injury resulting from a February 1980 motor vehicle accident.  He denied ever having been in a car accident and that his sole injury is from military service.  He further stated he has continuously self-medicated and treated himself for that condition since it occurred.

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran has a current lumbar spine disorder and whether such is related to an injury incurred during ACDUTRA or INACTDUTRA.  Moreover, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's lumbar spine disorder claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for a lumbar spine disorder is reopened, and to that extent only is the appeal granted.



REMAND

The Veteran's treatment records associated with his active duty service do not reveal any lumbar spine disorder or injury; his service treatment records dated in July 1980, when he was either on ACTDUTRA or INACTDUTRA, demonstrate that he "reinjured his back." A previous back injury resulting from a car accident on "February 10" was referenced in one of those treatment notes.  A statement of medical examination and duty status, DA Form 2173, from July 1980 noted that the Veteran's back injury was "not incurred in the line of duty" due to an auto accident in February 1980, in which he injured his low back.  The DA Form 2173 further noted that the Veteran re-injured his back while lifting an object into the back of a truck, and a slipped disc was diagnosed.  Other service treatment records from May 1982 and September 1982 demonstrate further treatment for his lumbar spine, including a negative lumbar mylogram.

Private treatment records dated from December 2007 through January 2008 show a negative lumbar spine MRI and reflect a diagnosis of sciatica.  The Veteran has stated that he has continually self-treated his lumbar spine disorder since his injury in July 1980.  At the August 2011 hearing, he specifically denied having been in any car accident, noting that his only injury was the lifting of an object in 1980.

In this case, the Board must find that the Veteran's lumbar spine disorder pre-existed service; in so finding, the Board finds that a VA examination is necessary in order to fully assess the service connection claim on appeal.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  The reasoning is as follows.

Direct service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In the line of duty" means any injury incurred or aggravated during a period of active military service, unless such injury was the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, was the result of the Veteran's abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m).  This regulation further states that a service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the veteran was: (1) Avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty; (2) Confined under a sentence of court-martial involving an unremitted dishonorable discharge; (3) Confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  See 38 C.F.R. § 3.1(m); see also Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

In this case, the Board is bound by the service department's finding in the July 1980 DA Form 2173 that the Veteran's lumbar spine injury at that time was "not incurred in the line of duty" because of a previous motor vehicle accident in February 1980.  In so finding, it is noted that the presumption of soundness does not apply if an entrance examination was not performed prior to that period of service. Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

Thus, it is found that the Veteran had a pre-existing lumbar spine disorder as a result of that accident prior to the period of July 1980 ACDUTRA or INACDUTRA.  In any event, the DA Form 2173 establishes that the July 1980 lumbar spine injury did occur, raising the inquiry of whether in-service aggravation can be found.  Therefore, the Board finds that a remand is necessary in order for a medical opinion as to whether such aggravation occurred.  See McLendon, supra.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his claimed lumbar spine disorder since discharge from service, including at the Huey P. Long Hospital.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Following the completion of the above to the extent possible, schedule the Veteran for VA orthopedic examination to determine whether his claimed lumbar spine disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any lumbar spine disorders found, including any arthritic and neurologic conditions thereof.  

The examiner should take as conclusive fact that the Veteran had a pre-existing lumbar spine disorder resulting from a February 1980 motor vehicle accident, prior to his period of July 1980 ACDUTRA or INACTDUTRA service.

The examiner should then state whether any lumbar spine disorder found more likely, less likely or at least as likely as not (50 percent or greater probability) was aggravated (permanently worsened beyond the natural progression of the disease) during military service, to include the documented lifting injury in July 1980.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


